Citation Nr: 0611617	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2005 Board Remand.  This matter was 
originally on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In June 2005, the Board remanded the issue on appeal for the 
scheduling of a Travel Board hearing.    

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the veteran withdrew his claims for 
service connection of gall bladder disease, hepatitis, a left 
shoulder disorder, a heart disorder, and a hand fungus at the 
February 2006 Travel Board hearing.  The veteran indicated 
that he only wished to pursue his claim for service 
connection of PTSD.    

The Board also received additional evidence from the veteran 
at the February 2006 Travel Board hearing, which was 
accompanied by a waiver of the RO's right to initial 
consideration of the new evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2005).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issue on appeal.        

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his current PTSD is related to 
combat service in Vietnam and he seeks entitlement to 
service-connected compensation benefits.  The Board notes 
that the veteran's service personnel records confirm his 
service in Vietnam but do not show that he is receipt of any 
awards or decorations that clearly indicate combat status.  

As previously noted, the Board received new evidence from the 
veteran at the February 2006 Travel Board hearing in support 
of his claim.  The new evidence consisted of a completed PTSD 
Questionnaire that contains pertinent information and dates 
related to his claimed stressor events and a June 2005 letter 
from a VA psychiatrist (S.K.D., M.D.) in which the 
psychiatrist relates the veteran's currently diagnosed PTSD 
to his service in Vietnam.  The October 2005 Supplemental 
Statement of the Case (SSOC), which was the last adjudication 
of the veteran's PTSD claim, denied service connection for 
PTSD because the veteran had not provided a statement of his 
claimed stressors as requested by the RO and the medical 
evidence did not show that the veteran's PTSD was related to 
a corroborated in-service stressor.  In consideration of the 
newly submitted evidence, additional development in order to 
verify the veteran's claimed stressors is warranted in this 
case.  Thus, the Board finds that the RO should request that 
the U.S. Army and Joint Services Records Research Center 
(JSSRC) search any pertinent service records in order to 
attempt to verify the veteran's claimed stressor events. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the issue on appeal.  
As these questions are involved in the present appeal, this 
case must be remanded for appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2. The RO should refer the veteran's 
statements regarding his PTSD stressors to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) and request a 
search of any pertinent service records in 
order to attempt to verify his claimed 
stressor events. The RO should provide 
JSRRC with copies of any personnel records 
obtained showing service dates, duties and 
units of assignment; and the transcript of 
hearing testimony or pertinent information 
therefrom should be included in this 
inquiry.  JSRRC should be asked to provide 
any available information that may 
corroborate the veteran's asserted in-
service stressors. 

3.  After any additional notification or 
development that the RO deems necessary is 
undertaken, the veteran's claim should be 
readjudicated in consideration of any new 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




